PhytoMedical Technologies, Inc. 100 Overlook Drive, 2 nd Floor Princeton, New Jersey 08540 By Edgar April 29, 2010 United States Securities and Exchange Commission 100F Street, NE Washington, D.C. 20548 Mail Stop 4720 Attention: Jeffrey Riedler, Assistant Director RE: PhytoMedical Technologies, Inc . (the Company)Registration Statement on Form S-1 (FileNo. 333-165883) Filed on April 2, 2009 On behalf of the Company, request is hereby made pursuant to Rule 461 of the Securities Act of 1933, as amended, that the effective date for the above-referenced Registration Statement be accelerated to 9:00 am Monday, May 3, 2010, or as soon as practicable thereafter. In connection with the foregoing, the Company hereby acknowledges that: · should the Commission or the staff, acting pursuant to delegated authority, declare the filing effective, it does not foreclose the Commission from taking any action with respect to the filing; · the action of the Commission or the staff, acting pursuant to delegated authority, in declaring the filing effective, does not relieve the company from its full responsibility for the adequacy and accuracy of the disclosure in the filing; and · the company may not assert staff comments and the declaration of effectiveness as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Thank you for your courtesy, assistance and cooperation in this matter. Very truly yours, PhytoMedical Technologies, Inc . By: /s/ James Lynch Name: James Lynch Title: President and Chief Executive Officer
